UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
ADLIFE MARKETING &
 COMMUNICATIONS COMPANY, INC.,
                                    Plaintiff,                 19-cv-3732 (PKC)

                 -against-                                     ORDER

JUNE MEDIA INC.,

                                    Defendant.
-----------------------------------------------------------x

CASTEL, District Judge:

                 David Leit (the “Attorney”) seeks to withdraw as counsel for defendant JUNE

MEDIA INC. (collectively, the “Client”) because all officers and directors have resigned from

office. Neither the Client nor the plaintiff oppose the application. For good cause shown, the

application to withdraw will be granted.

                 The Conference scheduled for December 6, 2019 is adjourned to February 6, 2020 at

10:45 a.m. in Courtroom 11D, U.S. Courthouse, 500 Pearl Street, New York, NY.

                 DEFENDANT JUNE MEDIA INC. IS ADVISED THAT, BECAUSE IT IS NOT

A NATURAL PERSON, IT IS NOT PERMITTED TO APPEAR IN THIS COURT, EXCEPT

THROUGH AN ATTORNEY WHO IS ADMITTED TO PRACTICE IN THIS COURT.

DEFENDANT SHALL CAUSE A NOTICE OF APPEARANCE TO BE FILED BY AN

ATTORNEY ADMITTED TO PRACTICE IN THIS COURT ON OR BEFORE JANUARY

24, 2020 AND SAID ATTORNEY SHALL APPEAR AT THE CONFERENCE SCHEDULED

FOR FEBRUARY 6, 2020 AT 10:45 A.M. FAILURE TO COMPLY WILL RESULT IN

STRIKING THE DEFENDANT’S ANSWER AND THE ENTRY OF A DEFAULT

JUDGMENT AGAINST IT.
                                               -2-


               The Attorney shall serve this Order on the Client at its last known address and file an

affidavit of service within five (5) days. The motions for leave to withdraw and adjourn the

conference (Docs. 23, 24) are GRANTED.

               SO ORDERED.




Dated: New York, New York
       December 5, 2019
